Title: To Thomas Jefferson from Benjamin Franklin, 23 November 1784
From: Franklin, Benjamin
To: Jefferson, Thomas



Dear Sir
Passy, Nov. 23. 1784.

These People are so accustomed to see every thing done by Sollicitation of Interest, or what they call Protection, and nothing without it, that they hardly conceive it possible to obtain the Payment even of a just Debt but by means of Persons whom they suppose to have Influence enough to support and enforce their Pretensions. We should naturally suppose that the proper time for asking such Aid would be after a regular Demand and a Refusal of Justice; but they run about to every body with their Memorials before they have even presented their Account to those whom they consider as their Debtors. Thus the Creditors not only of a State in America, but even of private Merchants seize the Ministers of this Country as well as those of America here with their Petitions and Cases, requesting Assistance and Interest to procure Attention to their Affairs, when it does not appear that their Claims have been refused or even made where they ought to be made. I beg leave to refer to you the enclosed Papers, and to request that if you are acquainted with the Affair, and can give any comfortable Expectation or Counsel to the poor Man, you would be so good as to  furnish me with it that I may communicate it to him in my Answer. With great and sincere Esteem, I am, Sir, Your Excellency’s most obedient & most humble Servant,

B. Franklin

